

114 S1569 IS: To require a review of the adequacy of existing procedures to ensure at least one employee of the personal office of each Senator serving on a committee that requires access to top secret and sensitive compartmented information may obtain the security clearances necessary for the employee to have access to such information. 
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1569IN THE SENATE OF THE UNITED STATESJune 11, 2015Mr. Vitter (for himself, Mr. Tester, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require a review of the adequacy of existing procedures to ensure at least one employee of the
			 personal office of each Senator serving on a committee that requires
			 access to top secret and sensitive compartmented information may obtain
			 the security clearances necessary for the employee to have access to such
			 information. 
	
		1.Review and update of guidance regarding security clearances for certain Senate employees
 (a)DefinitionsIn this section— (1)the term covered committee of the Senate means—
 (A)the Committee on Armed Services of the Senate; (B)the Committee on Foreign Relations of the Senate;
 (C)the Subcommittee on Defense of the Committee on Appropriations of the Senate; (D)the Subcommittee on State, Foreign Operations, and Related Programs of the Committee on Appropriations of the Senate;
 (E)the Committee on Homeland Security and Governmental Affairs of the Senate; and (F)the Committee on the Judiciary of the Senate;
 (2)the term covered Member of the Senate means a Member of the Senate who serves on a covered committee of the Senate; and (3)the term Senate employee means an employee whose pay is disbursed by the Secretary of the Senate.
				(b)Review of procedures
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Director of Senate Security, in coordination with the Director of National Intelligence and the Chairperson of the Suitability and Security Clearance Performance Accountability Council established under Executive Order 13467 (73 Fed. Reg. 38103), shall—
 (A)conduct a review of whether procedures in effect enable 1 Senate employee designated by each covered Member of the Senate to obtain security clearances necessary for access to classified national security information, including top secret and sensitive compartmentalized information, if the Senate employee meets the criteria for such clearances; and
 (B)if the Director of Senate Security, in coordination with the Director of National Intelligence and the Chairperson of the Suitability and Security Clearance Performance Accountability Council established under Executive Order 13467 (73 Fed. Reg. 38103), determines the procedures described in subparagraph (A) are inadequate, issue guidelines on the establishment and implementation of such procedures.
 (2)ReportNot later than 90 days after the date of enactment of this Act, the Director of Senate Security shall submit to each covered committee of the Senate a report regarding the review conducted under paragraph (1)(A) and guidance, if any, issued under paragraph (1)(B).
 (c)Rule of constructionNothing in this section shall be construed to alter— (1)the rule of the Information Security Oversight Office implementing Standard Form 312, which Members of Congress sign in order to be permitted to access classified information;
 (2)the requirement that Members of the Senate satisfy the need-to-know requirement to access classified information; (3)the scope of the jurisdiction of any committee or subcommittee of the Senate; or
 (4)the inherent authority of the executive branch of the Government, the Office of Senate Security, any Committee of the Senate, or the Department of Defense to determine recipients of all classified information.